DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32, 34-37, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 20160057643 A1) in view of Agarwal et al (US 20160366538 A1).
Regarding claims 28, 32, 34, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: signaling, to a network node (the network device includes only a PLMN belonging to the MDT support RAT in the PLMN list) operating in a first communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; furthermore, the UE 100 in a connected state transmits the RAT information on the MDT support RAT on the UE 100, to base station 200-1; paragraph 0065, 0078), whether the wireless device (UE 100) is configured to enable a second communications technology (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069), if requested by the network node (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099) using the second communications technology (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103).
However, Fukuta et al does not specifically teach the wireless device  is configured to enable a previously disabled second communication technology.
On the other hand, Agarwal et al, from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique Agarwal to the communication system of Fukuta in order to provide a method for disabling page scans in Bluetooth communication using first and second communications technologies.
Regarding claim 29, Fukuta et al as modified discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), wherein the first communications technology is a cellular communications technology (the base station 200-1 transmits the MDT setting message including the PLMN list to the UE 100; the UE 100 stores the PLMN list included in the MDT setting message ; paragraph 0082).
Regarding claim 30, Fukuta et al as modified discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), wherein the second communications technology is a short range communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; paragraph 0065, 0078).
 Regarding claim 31, Fukuta et al as modified discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), wherein the short range communications technology is a Wireless Local Area Network capability (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097).
	Regarding claims 35, 37, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: Signaling, to a network node operating in a first communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; furthermore, the UE 100 in a connected state transmits the RAT information on the MDT support RAT on the UE 100, to base station 200-1; paragraph 0065, 0078), whether the wireless device (the UE 100 ) is configured to activate (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069) a second communications technology from an inactive state (idle state), if requested (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099) using the second communications technology (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103). 
However, Fukuta et al does not specifically teach the wireless device  is configured to enable a previously disabled second communication technology.
On the other hand, Agarwal et al ,from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique Agarwal to the communication system of Fukuta in order to provide a method for disabling page scans in Bluetooth communication using first and second communications technologies.
  	Regarding claim 36, Fukuta et al as modified discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), wherein the first communications technology is a cellular communications technology (the base station 200-1 transmits the MDT setting message including the PLMN list to the UE 100; the UE 100 stores the PLMN list included in the MDT setting message ; paragraph 0082).
	Regarding claims 44, 45, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a 
by a network node, for determining a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: receiving, from a wireless device, signaling in a first communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; furthermore, the UE 100 in a connected state transmits the RAT information on the MDT support RAT on the UE 100, to base station 200-1; paragraph 0065, 0078) indicating whether the wireless device is configured to enable (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069) a second communications technology, if requested by the network node (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070)  to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099) using the second communications technology (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103).	
However, Fukuta et al does not specifically teach the wireless device  is configured to enable a previously disabled second communication technology.
On the other hand, Agarwal et al ,from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique Agarwal to the communication system of Fukuta in order to provide a method for disabling page scans in Bluetooth communication using first and second communications technologies. 
	Regarding claims 46, 47, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a 
network node for determining a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: receiving, from a wireless device, signaling indicating whether the wireless device is configured to activate (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069) a second communications technology from an inactive state (idle state), if requested (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099) using the second communications technology (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103).	
However, Fukuta et al does not specifically teach the wireless device  is configured to enable a previously disabled second communication technology.
On the other hand, Agarwal et al ,from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique Agarwal to the communication system of Fukuta in order to provide a method for disabling page scans in Bluetooth communication using first and second communications technologies.
 Claims  33, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 20160057643 A1) in view of Agarwal et al (US 20160366538 A1) as applied to claims 28, 35 above, and further in view of Chang et al (US 20150223193 A1).
Regarding claims 33, 38, Fuguta and Agarwal disclose everything claimed as explained above except the features of whether the wireless device is configured to enable a previously disabled short-range communication capability, if requested by the network node to make a measurement using the short-range communication capability, by setting a value of a predetermined capability bit.  
However, Chang et al discloses the features of whether the wireless device is configured to enable a previously disabled (the UE turns off the GNSS receiver 220 as well as stops the MDT measurements; paragraph 0126-0128) short range communication capability (the user equipment turns off the GNSS receiver 220; the UE transitions from connected mode to idle mode; in addition, the UE in idle mode carries out MDT measurements for processing; paragraph 0147- 0154), if requested by the network node to make a measurement using the short range communication capability (transmit logged MDT setting information; the logged measurement configuration may include information (a 1-bit indicator) ; paragraph 0121), by setting a value of a predetermined capability bit (the UE transmits a response to the request including the measurement data; the UE may include first information (1-bit indicator A); in addition, the OAM sets logged MDT in the UE via the eNB; the OAM includes information (a 1-bit	 indicator) requesting detailed location information; paragraph 0132-0133, 0143-0144). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique Chang to the modified system of Agarwal and Fukuta in order to provide a method for allowing the user equipment to turn off the GNSS receiver while in connected mode for the purpose of improving MDT technology.
 
Allowable Subject Matter
Claims 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641